UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:001-32491 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 11-2238111 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(718) 832-0800 Securities registered under Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, Par Value $0.001 Per Share NasdaqCapital Market Securities registered under Section 12(b) of the Exchange Act: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained in, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The aggregate market value of the common equity held by non-affiliates of the registrant, computed by reference to the closing price of the registrant’s common stock on the Nasdaq Capital Market on April 30, 2013, was $38,799,482. As of January 23, 2014, the registrant had 6,372,309 shares of common stock, par value $0.001 per share, outstanding. Documents incorporated by reference Portions of the registrant’s proxy statement for the 2014 annual meeting of stockholders to be filed pursuant to Regulation 14A within 120 days after the registrant’s fiscal year ended October 31, 2013, are incorporated by reference in Part III of this Form 10-K. TABLE OF CONTENTS Page PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 15 ITEM 2. PROPERTIES 15 ITEM 3. LEGAL PROCEEDINGS 16 ITEM 4. MINE SAFETY DISCLOSURES 16 PART II 17 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 17 ITEM 6. SELECTED FINANCIAL DATA 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 19 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 9A. CONTROLS AND PROCEDURES 25 ITEM 9B. OTHER INFORMATION 26 PART III 27 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 27 ITEM 11. EXECUTIVE COMPENSATION 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 27 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 27 PART IV 28 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 SIGNATURES 30 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 2 PART I ITEM 1.BUSINESS General Overview Products and Operations.We are an integrated wholesale coffee roaster and dealer in the United States.Our core products can be divided into three categories: ●Wholesale Green Coffee:unroasted raw beans imported from around the world and sold to large and small roasters and coffee shop operators; ●Private Label Coffee:coffee roasted, blended, packaged and sold under the specifications and names of others, including supermarkets that want to have their own brand name on coffee to compete with national brands; and ●Branded Coffee: coffee roasted and blended to our own specifications and packaged and sold under our seven proprietary and licensed brand names in different segments of the market. Our private label and branded coffee products are sold throughout the United States and Canada to supermarkets, wholesalers, and individually owned and multi-unit retail customers.Our unprocessed green coffee, which includes over 90 specialty coffee offerings, is sold to specialty gourmet roasters. We conduct our operations in accordance with strict freshness and quality standards.All of our private label and branded coffees are produced from high quality coffee beans that are deep roasted for full flavor using a slow roasting process that has been perfected utilizing our more than thirty years of experience in the coffee industry.In order to ensure freshness, our products are delivered to our customers within 72 hours of roasting.We believe that our long history has enabled us to develop a loyal customer base. Our corporate offices are located at 3475 Victory Boulevard, Staten Island, New York 10314.Our telephone number is (718) 832-0800 and our website address is www.coffeeholding.com.The information on our website is not incorporated by reference into this Annual Report on Form 10-K. Our Competitive Strengths To achieve our growth objectives described below, we intend to leverage the following competitive strengths: Positioned to Profitably Grow Through Varying Cycles of the Coffee Market. We believe that we are one of the few coffee companies to offer a broad array of branded and private label roasted ground coffees and wholesale green coffee across the spectrum of consumer tastes, preferences and price points.While many of our competitors engage in distinct segments of the coffee business, we sell products in each of the following areas: ●Retail branded coffee; ●Mainstream retail private label coffee; ●Specialty retail coffees both private label and branded; ●Wholesale specialty green and gourmet whole bean coffees; ● Food service; ●Instant coffees; and ●Niche products. Our branded and private label roasted ground coffees are sold at competitive and value price levels while some of our other branded and specialty coffees are sold predominantly at premium price levels.Premium price level coffee is high-quality gourmet coffee, such as AA Arabica coffee, which sell at a substantial premium over traditional retail canned coffee, while competitive and value price level coffee is mainstream or traditional canned coffee.Because of this diversification, we believe that our profitability is not dependent on any one area of the coffee industry and, therefore, is less sensitive than our competition to potential coffee commodity price and overall economic volatility. Wholesale Green Coffee Market Presence.As a large roaster-dealer of green coffee, we believe that we are favorably positioned to increase our specialty coffee sales.Since 1998, we have increased the number of our wholesale green coffee customers, including coffee houses, single store operators, mall coffee stores and mail order sellers, by 286% from 150 to 429.We are a charter member of the Specialty Coffee Association of America and one of the largest distributors of Swiss Water Processed Decaffeinated Coffees along the East Coast.In addition, although we do not have any formalized, material agreements or long-term contracts with Green Mountain Coffee Roasters (“GMCR”), we have a 20-year relationship with GMCR, our largest wholesale green coffee customer.Our over 40 years of experience as a roaster and a dealer of green coffee allows us to provide our roasting experience as a value added service to our gourmet roaster customers.The assistance we provide to our customers includes training, coffee blending and market identification.We believe that our relationships with wholesale green coffee customers and our focus on selling green coffee as a wholesaler has enabled us to participate in the growth of the specialty coffee market while mitigating the risks associated with the competitive retail specialty coffee environment. 3 Diverse Portfolio of Differentiated Branded Coffees.We have amassed a portfolio of five proprietary name brands sold to supermarkets, wholesalers and individually owned stores in the United States, including brands for specialty espresso, Latin espresso, Italian espresso, 100% Colombian coffee and blended coffee.In addition, we have entered into a licensing agreement with Del Monte Corporation for the exclusive right to use the S&W and IL CLASSICO trademarks in the United States and other countries approved by Del Monte Corporation in connection with the production, manufacture and sale of roasted whole bean and ground coffee for distribution to retail customers.We plan to broaden our customer base and increase penetration with existing customers by expanding the S&W label from a well-known brand on the West Coast to a well-known brand throughout the United States.Our existing portfolio of differentiated brands combined with our management expertise serve as a platform to add additional name brands through acquisition or licensing agreements which target product niches and segments that do not compete with our existing brands. Management Has Extensive Experience in the Coffee Industry.We have been a family-operated business for three generations.Throughout this time, we have remained strong through varying cycles in the coffee industry and the economy.Andrew Gordon, our President, Chief Executive Officer, Chief Financial Officer and Treasurer,and David Gordon, our Executive Vice President – Operations, have worked with Coffee Holding for 31 and 33 years, respectively.David Gordon is an original member of the Specialty Coffee Association of America.We believe that our employees and management are dedicated to our vision and mission, which is to produce high quality products, as well as to provide quality and responsive service to our customers. Our Growth Strategy We believe that significant growth opportunities exist by selectively pursuing strategic acquisitions and alliances, targeting the rapidly growing Hispanic market in the United States, increasing penetration with existing customers by adding new products, and developing our food service business.By capitalizing on this strategy, we hope to continue to grow our business with our commitment to quality and personalized service to our customers.We do not intend to compete on price alone nor do we intend to expand sales at the expense of profitability. Selectively Pursue Strategic Acquisitions and Alliances.We have expanded our operations by acquiring coffee companies, entering into strategic alliances and acquiring or licensing brands, which complement our business objectives and we intend to continue to seek such opportunities. Grow Our Cafe Caribe and Cafe Supremo Products.The Hispanic population in the United States is the fastest growing and now represents the largest minority demographic in the United States.We believe there is significant opportunity for our Café Caribe and Café Supremo brands to gain market share among Hispanic consumers in the United States.Café Caribe, which has historically been our leading brand by poundage, is a specialty espresso coffee that targets espresso coffee drinkers and, in particular, Hispanic consumers.Café Supremo is a specialty espresso coffee which is priced for the more price sensitive Hispanic espresso coffee drinker. Further Market Penetration of Our Niche Products.We intend to capture additional market share through our existing distribution channels by selectively adding or introducing new brand names and products across multiple price points, including: ●Specialty blends; ●Private label “value” blends and trial-sized mini-brick packages and ●Specialty instant coffees. Develop Our Food Service Business.We plan to expand further into the food service business by developing new distribution channels for our products.Currently, we have a limited presence in the food service market.Food service coffee products tend to have a higher gross profit margin than our traditional supermarket product retail offerings.We have expanded our food service offerings to include instant cappuccinos, tea products and an equipment program for our customers.We attend various annual trade shows held by different buying groups, which provide us a national audience to market our food service products. Expansion into China and other Pacific Rim Countries.During 2013, we (i) introduced our Don Manuel brand for sale in the Shanghai market, (ii) commenced sales of green coffee into China and (iii) continued to build upon prior sales of our S&W coffee in the Far East.We intend to pursue opportunities to increase sales of our green coffee, private label coffee and branded coffee in the Far East. 4 Our Core Products Our core products can be divided into three categories: ●Wholesale Green Coffee: unroasted raw beans imported from around the world and sold to large, medium and small roasters and coffee shop operators; ●Private Label Coffee: coffee roasted, blended, packaged and sold under the specifications and names of others,including supermarkets that want to have their own brand name on coffee to compete with national brands; and ●Branded Coffee: coffee roasted and blended to our own specifications and packaged and sold under our seven proprietary and licensed brand names in different segments of the market. Wholesale Green Coffee.The specialty coffee market represents the fastest growing area of our industry.The number of gourmet coffee houses have been increasing in all areas of the United States.The growth in specialty coffee sales has created a marketplace for higher quality and differentiated products, which can be priced at a premium in the marketplace.As a large roaster-dealer of green coffee, we are favorably positioned to increase our specialty coffee sales.We sell green coffee beans to small roasters and coffee shop operators located throughout the United States and carry over approximately 90 different varieties.Specialty green coffee beans are sold unroasted, direct from warehouses to small roasters and gourmet coffee shop operators, which then roast the beans themselves.We sell from as little as one bag (132 pounds) to a full truckload (44,000 pounds) of specialty green coffee beans, depending on the size and need of the customer.We believe that we can increase sales of wholesale green coffee without an increase in infrastructure as well as not venturing into the highly competitive retail specialty coffee environment and utilizing our current strategy we can be as profitable or more profitable than our competitors in this segment by selling “one bag at a time” rather than “one cup at a time.” Private Label Coffee.We roast, blend, package and sell coffee under private labels for companies throughout the United States and Canada.Our private label coffee is sold in cans, brick packages and instants in a variety of sizes.As of October 31, 2013, we supplied coffee under approximately 32different labels to wholesalers and retailers.We produce private label coffee for customers who desire to sell coffee under their own name but do not want to engage in the manufacturing process.Our private label customers seek a quality similar to the national brands at a lower cost, which represents a better value for the consumer. Branded Coffee.We roast and blend our branded coffee according to our own recipes and package the coffee at our facilities in La Junta, Colorado and Brecksville, Ohio.We then sell the packaged coffee under our brand labels to supermarkets, wholesalers and individually-owned stores throughout the United States. We hold trademarks for each of our proprietary name brands and have the exclusive right to use the S&W, IL CLASSICObrand namesin the United States in connection with the production, manufacture and sale of roasted whole bean and ground coffee for distribution at the retail level.For further information regarding our trademark rights, see “Business—Trademarks.” Each of our name brands is directed at a particular segment of the coffee market.Our branded coffees are: Cafe Caribe is a specialty espresso coffee that targets espresso coffee drinkers and, in particular, the Hispanic consumer market; S&W is an upscale canned coffee established in 1921 and includes Premium, Premium Decaf, French Roast, Colombian, Colombian Decaf, Swiss Water Decaf, Kona, Mellow’d Roast and IL CLASSICO lines; Cafe Supremois a specialty espresso that targets espresso drinkers of all backgrounds and tastes.It is designed to introduce coffee drinkers to the tastes of dark roasted coffee; Don Manuel is produced from the finest 100% Colombian coffee beans.Don Manuel is an upscale quality product which commands a substantial premium compared to the more traditional brown coffee blends.We also use this known trademark in our food service business because of the high brand quality; 5 Fifth Avenue is a blended coffee that has become popular as an alternative for consumers who purchase private label or national branded coffee.We also market this brand to wholesalers who do not wish to undertake the expense of developing a private label coffee program under their own name; Via Roma is an Italian espresso targeted at the more traditional espresso drinker; and Il CLASSICO is an S&W brand espresso product. Other Products We also offer several niche products, including: ● trial-sized mini-brick coffee packages and ● specialty instant coffees. Raw Materials Coffee is a commodity traded on the Commodities and Futures Exchange subject to price fluctuations.Over the past five years, the average price per pound of coffee beans ranged from approximately $1.03 to $3.05.The price for coffee beans on the commodities market as of October31, 2013 and 2012 were $1.08 and $1.66 per pound, respectively.Specialty green coffee, unlike most coffee, is not tied directly to the commodities cash markets.Instead, it tends to trade on a negotiated basis at a substantial premium over commodity coffee pricing, depending on the origin, supply and demand at the time of purchase.We are a licensed Fair Trade dealer for Fair Trade certified coffee.Fair Trade certified coffee helps small coffee farmers increase their incomes and improve the prospects of their communities and families by guaranteeing farmers a minimum price of ten cents above the current market price.Our Ohio Facility operated by GCC is certified organic by the Organic Crop Improvement Association (OCIA).All of our specialty green coffees, as well as all of the other coffees we import for roasting, are subject to multiple levels of quality control. We purchase our green coffee from dealers located primarily within the United States.The dealers supply us with coffee beans from many countries, including Colombia, Mexico, Kenya, Indonesia, Brazil and Uganda.For the fiscal years ended 2013 and 2012, approximately 75% and 80% of all of our green coffee purchases were from ten suppliers.One of these suppliers, Rothfos Corporation, accounted for approximately $31.2 million or 25% in 2013, and $31.9 million or 19% in 2012, of our total product purchases.An employee of Rothfos Corporation is one of our directors.We do not have any formalized, material agreements or long-term contracts with any of these suppliers.Rather, our purchases are typically made pursuant to individual purchase orders.We do not believe that the loss of any one supplier, including Rothfos, would have a material adverse effect on our operations due to the availability of alternate suppliers. The supply and price of coffee beans are subject to volatility and are influenced by numerous factors which are beyond our control.Supply and price can be affected by factors such as weather, politics and economics within the countries that export coffee.Increases in the cost of coffee beans can, to a certain extent, be passed on to our customers in the form of higher prices for coffee beans and processed coffee.Drastic or prolonged increases in coffee prices may also adversely impact our business as it could lead to a decline in overall consumption of coffee.Similarly, rapid decreases in the cost of coffee beans may force us to lower our sale prices before realizing cost reductions in our purchases. We subject all of our private unroasted green coffee to both a pre-shipment sample approval and an additional sample approval upon arrival into the United States.Once the arrival sample is approved, we then bring the coffee to one of our facilities to roast and blend according to our own strict specifications.During the roasting and blending process, samples are pulled off the production line and tested on an hourly basis to ensure that each batch roasted is consistent with the others and meets the strict quality standards demanded by our customers and us. Our Use of Derivatives The supply and price of coffee beans are subject to volatility and are influenced by numerous factors which are beyond our control.We have used and continue to use short-term coffee futures and options contracts for the purpose of hedging the effects of changing green coffee prices.In addition, we acquire futures contracts with longer terms, generally three to four months, for the purpose of guaranteeing an adequate supply of green coffee.Realized and unrealized gains or losses on options and futures contracts are reflected in our cost of sales.Gains on options and futures contracts reduce our cost of sales and losses on options and futures contracts increase our cost of sales.The use of these derivative financial instruments has generally enabled us to mitigate the effect of changing prices. However, no strategy can entirely eliminate pricing risks and we generally remain exposed to losses on futures contracts when prices decline significantly in a short period of time and we would generally remain exposed to supply risk in the event of non-performance by the counterparties to any futures contracts.Failure to properly design and implement an effective hedging strategy may materially adversely affect our business and operating results.If the hedges that we enter do not adequately offset the risks of coffee bean price volatility or our hedges result in losses, our cost of sales may increase, resulting in a decrease in profitability or increased losses.See "Quantitative and Qualitative Disclosures About Market Risk—Commodity Price Risks." 6 Trademarks We hold trademarks, registered with the United States Patent and Trademark Office, for all seven of our proprietary coffee brands and an exclusive license for S&W, IL CLASSICO brands for sale in the United States.Trademark registrations are subject to periodic renewal and we anticipate maintaining our registrations.We believe that our brands are recognizable in the marketplace and that brand recognition is important to the success of our branded coffee business. Customers We sell our private label and our branded coffee to some of the largest retail and wholesale customers in the United States (according to Supermarket News).We sell wholesale green coffee to Green Mountain Coffee Roasters “GMCR”.Sales to GMCR accounted for approximately $80.1 million or 60% of our net sales for the fiscal year ended October 31, 2013 and $108.9 million or 62% for the fiscal year ended October 31, 2012. Although our agreements with wholesale customers generally contain only pricing terms, our contracts with certain customers also contain minimum and maximum purchase obligations at fixed prices.Because our profits on a fixed-price contract could decline if coffee prices increased, we acquire futures contracts with longer terms (generally three to four months) primarily for the purpose of guaranteeing an adequate supply of green coffee at favorable prices.Although the use of these derivative financial instruments has generally enabled us to mitigate the effect of changing prices, no strategy can entirely eliminate pricing risks or increased losses and we generally remain exposed to losses on futures contacts when prices decline significantly in a short period of time, and we would generally remain exposed to supply risk in the event of non-performance by the counterparties to any futures contracts.See “- Our Use of Derivatives” Marketing We market our private label and wholesale coffee through trade shows, industry publications, face-to-face contact and through the use of our internal sales force and non-exclusive independent food and beverage sales brokers.We also use our web site (www.coffeeholding.com) as a method of marketing our coffee products and ourselves. For our private label and branded coffees, we will, from time to time, in conjunction with retailers and with wholesalers, conduct in-store promotions, such as product demonstrations, coupons, price reductions, two-for-one sales and new product launches to capture changing consumer taste preferences for upscale canned coffees. We evaluate opportunities for growth consistent with our business objectives.In addition, we have established relationships with independent sales brokers to market our products across the United States, in areas of the country where we have not had a high penetration of sales and Canada.We utilize our in-house sales personnel to market our private label brands.We intend to capture additional market share in our existing distribution channels by selectively adding or introducing new brand names and products across multiple price points, including niche specialty blends, private label “value” blends and mini-brick, filter packages, and peripheral products. Charitable Activities We are also a supporter of several coffee-oriented charitable organizations and during fiscal 2013 and 2012, we donated approximately $47,000 and $48,000, respectively to charities. ●For over 18 years, we have been members of Coffee Kids, an international non-profit organization that helps to improve the quality of life of children and their families in coffee-growing communities in Mexico, Guatemala, Nicaragua and Costa Rica. ●We are members of Grounds for Health, an organization that educates, screens, and arranges treatment for women who have cancer and live in the rural coffee growing communities of Mexico. ●We are a licensed Fair Trade dealer of Fair Trade certified coffee.Fair Trade helps small coffee farmers to increase their incomes and improve the prospects of their communities and families.It guarantees farmers a minimum price of $1.25 per pound or ten cents above the current market price. ●We are the administrative benefactors to a non-profit organization called Cup for Education.After discovering the lack of schools, teachers, and basic fundamental learning supplies in the poor coffee growing communities of Central and Latin America, “Cup” was established by our employee, Karen Gordon, to help build schools, sponsor teachers, and purchase basic supplies such as books, chalk and other necessities for a proper education. 7 Competition The coffee market is highly competitive.We compete in the following areas: Wholesale Green Coffee.There are many green coffee dealers throughout the United States.Many of these dealers have greater financial resources than we do.However, we believe that we have both the knowledge and the capability to assist small specialty gourmet coffee roasters with developing and growing their businesses.Our over 40 years of experience as a roaster and a dealer of green coffee allows us to provide our roasting experience as a value added service to our gourmet roaster customers.While other coffee merchants may be able to offer lower prices for coffee beans, we market ourselves as a value-added supplier to small roasters, with the ability to help them market their specialty coffee products and develop a customer base.The assistance we provide our customers includes training, coffee blending and market identification.Because specialty green coffee beans are sold unroasted to small coffee shops and roasters that market their products to local gourmet customers, we do not believe that our specialty green coffee customers compete with our private label or branded coffee lines of business.We believe that the addition of OPTCO as well as our two green coffee salespersons in South Carolina and Oregon allows us to compete more effectively throughout the country. Private Label Competition.There are several major producers of coffee for private label sales in the United States.Many other companies produce coffee for sale on a regional basis.Our main competitor is the former retail coffee division of Sara Lee Corporation, which was purchased by Segafredo Zanetti Group in 2006, now known as Massimo Zanetti Beverage.Massimo Zanetti Beverage is larger and has more financial and other resources than we do and, therefore, is able to devote more resources to product development and marketing.We believe that we remain competitive by providing a higher level of quality and customer service.This service includes ensuring that the coffee produced for each label maintains a consistent taste and is delivered on time and in the proper quantities.In addition, we provide our private label customers with information on the coffee market on a regular basis. Branded Competition.Our proprietary brand coffees compete with many other brands that are sold in supermarkets and specialty stores, primarily in the Northeastern United States.The branded coffee market in both the Northeast and elsewhere is dominated by three large companies:Kraft General Foods, Inc. (owner of the Maxwell House brand), Smuckers (owner of the Folgers Café Bustelo brands) and Massimo Zanetti Beverage which also markets specialty coffee in addition to non-specialty coffee.Our large competitors have greater access to capital and a greater ability to conduct marketing and promotions.We believe that, while our competitors’ brands may be more nationally recognizable, our Café Caribe brand is competitive in the fast growing Hispanic demographic and our S&W brand has been a popular and recognizable brand on the West Coast for over 80 years. Government Regulation Our coffee roasting operations are subject to various governmental laws and regulations, which require us to obtain licenses relating to customs, health and safety, building and land use and environmental protection.Our roasting facility is subject to state and local air-quality and emissions regulation.If we encounter difficulties in obtaining any necessary licenses or if we have difficulty complying with these laws and regulations, then we could be subject to fines and penalties, which could have a material adverse effect on our profitability.In addition, our product offerings could be limited, thereby reducing our revenues. We believe that we are in compliance in all material respects with all such laws and regulations and that we have obtained all material licenses and permits that are required for the operation of our business.We are not aware of any environmental regulations that have or that we believe will have a material adverse effect on our operations. Employees We have 69 full-time employees.None of our employees are represented by unions or collective bargaining agreements.Our management believes that we maintain good working relationships with our employees.To supplement our internal sales staff, we sometimes engage independent national and regional sales brokers as independent contractors who work on a commission basis. 8 ITEM 1A.RISK FACTORS An investment in our common stock is subject to risks inherent in our business.Before making an investment decision, you should carefully consider the risks and uncertainties described below together with all of the other information included in this report.In addition to the risks and uncertainties described below, other risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially and adversely affect our business, financial condition and results of operations.The value or market price of our common stock could decline due to any of these identified or other risks, and you could lose all of your investment. Risk affecting our company Because our business is highly dependent upon a single commodity, coffee, any decrease in demand for coffee could materially adversely affect our revenues and profitability.Our business is centered on essentially one commodity: coffee.Our operations have primarily focused on the following areas of the coffee industry: ●the roasting, blending, packaging and distribution of private label coffee; ●the roasting, blending, packaging and distribution of proprietary branded coffee; and ●the sale of wholesale specialty green coffee. Demand for our products is affected by: ●consumer tastes and preferences; ● global economic conditions; ●demographic trends; and ●the type, number and location of competing products. Because we rely on a single commodity, any decrease in demand for coffee would harm our business more than if we had more diversified product offerings and could materially adversely affect our revenues and operating results. If we are unable to geographically expand our branded and private label products, our growth will be impeded which could result in reduced sales and profitability.Our business strategy emphasizes, among other things, geographic expansion of our branded and private label products as opportunities arise.We may not be able to implement successfully this portion of our business strategy.Our ability to implement this portion of our business strategy is dependent on our ability to: ●market our products on a national scale; ●increase our brand recognition on a national scale; ●enter into distribution and other strategic arrangements with third party retailers; and ●manage growth in administrative overhead and distribution costs likely to result from the planned expansion of our distribution channels. Our sales and profitability may be adversely affected if we fail to successfully expand the geographic distribution of our branded and private label products.In addition, our expenses could increase and our profits could decrease as we implement our growth strategy. If our hedging policy is not effective, we may not be able to control our coffee costs, we may be forced to pay greater than market value for green coffee and our profitability may be reduced.The supply and price of coffee beans are subject to volatility and are influenced by numerous factors which are beyond our control.We have used and expect to continue to use to a lesser extent short-term coffee futures and options contracts for the purpose of hedging the effects of changing green coffee prices.In addition, we have acquired and expect to continue to acquire to a lesser extent futures contracts with longer terms, generally three to four months, for the purpose of guaranteeing an adequate supply of green coffee.Realized and unrealized gains or losses on options and futures contracts are reflected in our cost of sales.Gains on options and futures contracts reduce our cost of sales and losses on options and futures contracts increase our cost of sales. 9 The use of these derivative financial instruments has generally enabled us to mitigate the effect of changing prices. However, no strategy can entirely eliminate pricing risks and we generally remain exposed to losses on futures contracts when prices decline significantly in a short period of time, and we would generally remain exposed to supply risk in the event of non-performance by the counterparties to any futures contracts.Historically, we generally have been able to pass green coffee price increases through to customers, thereby maintaining our gross profits, however, we may not be able to pass price increases through to our customers in the future.Failure to properly design and implement an effective hedging strategy may materially adversely affect our business and operating results.If the hedges that we enter do not adequately offset the risks of coffee bean price volatility or our hedging results in losses, our cost of sales may increase, resulting in a decrease in profitability or increase losses.Although we have had net gains on options and futures contracts in the past, we have incurred losses on options and futures contracts during some reporting periods.In these cases, our cost of sales has increased, resulting in a decrease in our profitability or increase losses.Such losses have and could in the future materially increase our cost of sales and materially decrease our profitability or increase losses and adversely affect our stock price. Our revenues and profitability could be adversely affected if our joint ventures are not successful.In April 2006, we entered into a joint venture with Caruso’s Coffee, Inc. of Brecksville, Ohio and formed GCC, which engages in the roasting, packaging and sale of private label specialty coffee products.In addition, in November 2011, we invested in Global Mark, a new venture focusing on supply of instant coffee and related products; this relationship was terminated in December 2012.We will continue to seek opportunities for new joint ventures.While we believe that our joint ventures will be successful, losses in our joint ventures, including our loss in connection with Global Mark, or any future joint ventures would hurt our profitability. In addition, we generally will not be in a position to exercise sole decision-making authority regarding our joint ventures.Investments in joint ventures may under certain circumstances, involve risks not present when a third party is not involved, including the possibility that joint venture partners might become bankrupt or fail to fund their share of the required capital contributions.Joint venture partners may have business interests, strategies or goals that are inconsistent with our business interests, strategies or goals and may be, in cases where we have a minority interest, in a position to take actions contrary to our policies, strategies or objectives.Any disputes that may arise between us and our joint venture partners may result in litigation or arbitration that could increase our expenses and could prevent our officers and/or directors from focusing their time and effort exclusively on our business strategies.In addition, we may in certain circumstances be liable for the actions of our third-party joint venture partners. Any inability to successfully implement our strategy of growth through selective acquisitions, licensing arrangements and other strategic alliances, including joint ventures, could materially affect our revenues and profitability.Part of our growth strategy utilizes the selective acquisition of coffee companies, the selective acquisition or licensing of additional coffee brands and other strategic alliances, including joint ventures, presents risks that could result in increased expenditures and could materially adversely affect our revenues and profitability, including: ● such acquisitions, licensing arrangements or other strategic alliances may divert our management’s attention from our existing operations; ● we may not be able to successfully integrate any acquired coffee companies or new coffee brands into our existing business; ● we may not be able to manage the contingent risks associated with the past operations of, and other unanticipated problems arising in, any acquired coffee company; and ● we may not be able to control unanticipated costs associated with such acquisitions, licensing arrangements or strategic alliances. In addition, any such acquisitions, licensing arrangements or strategic alliances may result in: ●potentially dilutive issuances of our equity securities; ●the incurrence of additional debt; ●restructuring charges; and ●the recognition of significant charges for depreciation and amortization related to intangible assets. As has been our practice in the past, we will continuously evaluate any such acquisitions, licensing opportunities or strategic alliances as they arise.However, we have not reached any new agreements or arrangements with respect to any such acquisition, licensing opportunity or strategic alliance (other than those described herein) at this time and we may not be able to consummate any acquisitions, licensing arrangements or strategic alliances on terms favorable to us or at all.The failure to consummate any such acquisitions, licensing arrangements or strategic alliances may reduce our growth and expansion.In addition, if these acquisitions, licensing opportunities or strategic alliances are not successful, our earnings could be materially adversely affected by increased expenses and decreased revenues. We are dependent on sales of wholesale green coffee to Green Mountain Coffee Roasters. The loss of any of our key customers could negatively affect our revenues and decrease our earnings.We are dependent upon sales of wholesale green coffee to one customer, GMCR.Sales to GMCR accounted for approximately 60% and 62% of our net sales for the fiscal years ended October 31, 2013 and 2012, respectively.Although no other customer accounted for greater than 10% of our net sales during this period, other customers may account for more than 10% of our net sales in future periods.We generally do not have long-term contracts with these or any of our customers.Accordingly, our customers can stop purchasing our products at any time without penalty and are free to purchase products from our competitors.The loss of, or reduction in sales to, customers such as GMCR or any of our other customers to which we sell a significant amount of our products or any material adverse change in the financial condition of such customers would negatively affect our revenues and decrease our earnings. If we lose our key personnel, including Andrew Gordon and David Gordon, our revenues and profitability could suffer.Our success depends to a large degree upon the services of Andrew Gordon, our President, Chief Executive Officer, Chief Financial Officer and Treasurer, and David Gordon, our Executive Vice President – Operations and Secretary.We also depend to a large degree on the expertise of our coffee roasters.We do not have employment contracts with our coffee roasters.Our ability to source and purchase a sufficient supply of high quality coffee beans and to roast coffee beans consistent with our quality standards could suffer if we lose the services of any of these individuals.As a result, our business and operating results would be adversely affected.We may not be successful in obtaining and retaining a replacement for either Andrew Gordon or David Gordon if they elect to stop working for us.In addition, we do not have key-person insurance on the lives of Andrew Gordon or David Gordon. 10 Our indebtedness may adversely affect our ability to obtain additional funds and may increase our vulnerability to economic or business downturns.From time to time, we utilize borrowings under our credit facility in connection with operations. Outstanding debt could have important negative consequences to the holders of our securities, including the following: ● general domestic and global economic conditions; ● a portion of our cash flow from operations will be needed to pay debt service and will not be available to fund future operations; ● we have increased vulnerability to adverse general economic and coffee industry conditions; and ● we may be vulnerable to higher interest rates because interest expense on borrowings under our revolving line of credit is based on variable rates. Our ability to make payments on our indebtedness and to fund our operations depends on our ability to generate cash in the future. Our future operating performance is subject to market conditions and business factors that are beyond our control. If our cash flows and capital resources are insufficient to allow us to make scheduled payments on our debt, we may have to reduce or delay capital expenditures, sell assets, seek additional capital or restructure or refinance our debt. Our indebtedness contains covenants that restrict our operations and failure to comply with the terms of such indebtedness could result in a default that could have material adverse consequences for us. Our revolving line of credit contains covenants that place annual restrictions on our operations, including covenants related to debt restrictions, capital expenditures, minimum deposit restrictions, tangible net worth, net profit, leverage, employee loan restrictions, distribution restrictions (common stock and preferred stock), dividend restrictions and restrictions on intercompany transactions. In addition, our revolving line of credit requires that we maintain a minimum working capital at all times.Although we are currently in compliance with the covenants, our ability to comply with these covenants may be affected by general economic and industry conditions, as well as market fluctuations in coffee prices and other events beyond our control. We do not know if we will be able to satisfy all such covenants in the future. Our breach of any of the covenants contained in our revolving line of credit could result in a default under such agreement. In the event of a default, the lender could elect not to make additional loans to us, could require us to repay some of our outstanding debt prior to maturity, and/or to declare all amounts borrowed by us, together with accrued interest, to be due and payable. In the event that this occurs, we may be unable to repay all such accelerated indebtedness.Any indebtedness that we incur under our revolving line of credit is secured by substantially all of our tangible and intangible assets. If we default under the indebtedness secured by our assets, those assets would be available to the secured creditors to satisfy our obligations to the secured creditors. If our planned increase in marketing expenditures fails to promote and enhance our brands, the value of our brands could decrease and our revenues and profitability could be adversely affected.We believe that promoting and enhancing our brands is critical to our success.We intend to continue to increase our marketing expenditures to increase awareness of our brands, which we expect will create and maintain brand loyalty.If our brand-building strategy is unsuccessful, these expenses may never be recovered, and we may be unable to increase awareness of our brands or protect the value of our brands.If we are unable to achieve these goals, our revenues and ability to implement our business strategy could be adversely affected. Our success in promoting and enhancing our brands will also depend on our ability to provide customers with high quality products and service.Although we take measures to ensure that we sell only fresh roasted coffee, we have no control over our roasted coffee products once they are purchased by our customers.Accordingly, wholesale customers may store our coffee for longer periods of time or resell our coffee without our consent, in each case, potentially affecting the quality of the coffee prepared from our products.Although we believe we are less susceptible to quality control problems than many of our competitors because a majority of our products are sold in cans or brick packs unlike whole bean coffees, if consumers do not perceive our products and service to be of high quality, then the value of our brands may be diminished and, consequently, our operating results and ability to implement our business strategy may be adversely affected. 11 Our roasting methods are not proprietary, so competitors may be able to duplicate them, which could harm our competitive position.If our competitive position is weakened, our revenues and profitability could be materially adversely affected.We consider our roasting methods essential to the flavor and richness of our roasted coffee and, therefore, essential to our brands of coffee.Because we do not hold any patents for our roasting methods, it may be difficult for us to prevent competitors from copying our roasting methods if such methods become known.If our competitors copy our roasting methods, the value of our coffee brands may be diminished, and we may lose customers to our competitors.In addition, competitors may be able to develop roasting methods that are more advanced than our roasting methods, which may also harm our competitive position. The success of our brand also depends in part on our intellectual property. We rely on a combination of trademarks, copyrights, service marks, trade secrets and similar rights to protect our intellectual property. The success of our growth strategy depends on our continued ability to use our existing trademarks and service marks in order to increase brand awareness and further develop our brand in both domestic and international markets. If our efforts to protect our intellectual property are not adequate, or if any third party misappropriates or infringes on our intellectual property, the value of our brand may be harmed, which could have a material adverse effect on our business. We may become engaged in litigation to protect our intellectual property, which could result in substantial costs to us as well as diversion of management attention. Since we rely heavily on common carriers to ship our coffee on a daily basis, any disruption in their services or increase in shipping costs could adversely affect our relationship with our customers, which could result in reduced revenues, increased operating expenses, a loss of customers or reduced profitability.We rely on a number of common carriers to deliver coffee to our customers and to deliver coffee beans to us.We have no control over these common carriers and the services provided by them may be interrupted as a result of labor shortages, contract disputes and other factors.If we experience an interruption in these services, we may be unable to ship our coffee in a timely manner, which could reduce our revenues and adversely affect our relationship with our customers.In addition, a delay in shipping could require us to contract with alternative, and possibly more expensive, common carriers and could cause orders to be cancelled or receipt of goods to be refused.Any significant increase in shipping costs could lower our profit margins or force us to raise prices, which could cause our revenue and profits to suffer. If there was a significant interruption in the operation of our Colorado facility, we may not have the capacity to service all of our customers and we may not be able to service our customers in a timely manner, thereby reducing our revenues and earnings.We are dependent on the continued operations of our Colorado coffee roasting and distribution facility.Our ability to maintain our computer and telecommunications equipment in effective working order and to protect against damage from fire, natural disaster, power loss, telecommunications failure or similar events. In addition, growth of our customer base may strain or exceed the capacity of our systems and lead to degradations in performance or systems failure. Although we continually review and consider upgrades to our order fulfillment infrastructure and provide for system redundancies to limit the likelihood of systems overload or failure, substantial damage to our systems or a systems failure that causes interruptions for a number of days could adversely affect our business. Additionally, if we are unsuccessful in updating and expanding our order fulfillment infrastructure, our ability to grow may be constrained.As a result, our revenues and earnings could be materially adversely affected. Prolonged negative economic conditions could adversely affect us, our customers and suppliers, which could harm our financial condition.We are subject to the risks arising from adverse changes in general economic and market conditions.Uncertainty remains in the United States economy as it continues to recover from a severe economic recession.The United States economy continues to experience market volatility, difficulties in the financial services sector, diminished liquidity and availability of credit, concerns regarding inflation, increases in the costs of commodities, continuing high unemployment rates, reduced consumer spending and consumer confidence and continuing economic uncertainties.If the United States economy were to deteriorate significantly, our business could be negatively impacted. We intend to seek opportunities to obtain additional capital to continue to grow our business. Our business strategy contemplates potential future access to financing to fund the expansion of our business.Recent events in the financial markets have had an adverse impact on the credit markets and equity securities, including our common stock, have exhibited a high degree of volatility.Although we intend to seek opportunities to obtain additional capital, we may not be able to do so.Our ability to obtain additional financing in the future will depend in part upon the prevailing capital market conditions, as well as our business performance.If additional financing is raised by the issuance of common stock you may suffer additional dilution and if additional financing is raised through debt financing, it may involve significant restrictive covenants which could affect our ability to operate our business. The inability to obtain sufficient capital to fund the expansion of our business could have a material adverse effect on us. If we fail to continue to develop and maintain our brand, our business could suffer.We believe that maintaining and developing our brand is critical to our success and that the importance of brand recognition may increase as a result of competitors offering products similar to ours. If our brand building initiative is unsuccessful, we may never recover the expenses incurred in connection with these efforts and we may be unable to increase our future revenue or implement our business strategy.Our success in promoting and enhancing our brand will also depend on our ability to provide customers with high-quality products and customer service. Although we take measures to ensure that we sell only fresh roasted coffee, we have no control over our coffee products once purchased by customers. Accordingly, customers may prepare coffee from our brands inconsistent with our standards, store our coffee for long periods of time or resell our coffee without our consent, which in each case, potentially affects the quality of the coffee prepared from our products. If customers do not perceive our products and service to be of high-quality, then the value of our brand may be diminished and, consequently, our ability to implement our business strategy may be adversely affected. 12 Risks related to the coffee industry Increases in the cost of high quality Arabica or Robusta coffee beans could reduce our gross margin and profit.Green coffee is our largest single cost of sales.Coffee is a traded commodity and, in general, its price can fluctuate depending on: ●weather patterns in coffee-producing countries; ●economic and political conditions affecting coffee-producing countries, including acts of terrorism in such countries; ●foreign currency fluctuations; and ●trade regulations and restrictions between coffee-producing countries and the United States. If the cost of wholesale green coffee increases due to any of these factors, our margins could decrease and our profitability could suffer accordingly.It is expected that coffee prices will remain volatile in the coming years.Although we have historically attempted to raise the selling prices of our products in response to increases in the price of wholesale green coffee, when wholesale green coffee prices increase rapidly or to significantly higher than normal levels, we are not always able to pass the price increases through to our customers on a timely basis, if at all, which adversely affects our operating margins and cash flow.We may not be able to recover any future increases in the cost of wholesale green coffee.Even if we are able to recover future increases, our operating margins and results of operations may still be materially and adversely affected by time delays in the implementation of price increases. Disruptions in the supply of green coffee could result in a deterioration of our relationship with our customers, decreased revenues or could impair our ability to grow our business.Green coffee is a commodity and its supply is subject to volatility beyond our control.Supply is affected by many factors in the coffee growing countries including weather, pest damage, economic conditions, acts of terrorism, as well as efforts by coffee growers to expand or form cartels or associations.In addition, the political situation in many of the Arabica coffee growing regions, including Africa, Indonesia, and Central and South America, can be unstable, and such instability could affect our ability to purchase coffee from those regions. If Arabica coffee beans from a region become unavailable or prohibitively expensive, we could be forced to discontinue particular coffee types and blends or substitute coffee beans from other regions in our blends. Frequent substitutions and changes in our coffee product lines could lead to cost increases, customer alienation and fluctuations in our gross margins. Some of the Arabica coffee beans of the quality we purchase do not trade directly on the commodity markets.Rather, we purchase the high-end Arabica coffee beans that we use on a negotiated basis.We depend on our relationships with coffee brokers, exporters and growers for the supply of our primary raw material, high quality Arabica coffee beans.If any of our relationships with coffee brokers, exporters or growers deteriorate, we may be unable to procure a sufficient quantity of high quality coffee beans at prices acceptable to us or at all.In such case, we may not be able to fulfill the demand of our existing customers, supply new retail stores or expand other channels of distribution.A raw material shortage could result in a deterioration of our relationship with our customers, decreased revenues or could impair our ability to expand our business. The coffee industry is highly competitive and if we cannot compete successfully, we may lose our customers or experience reduced sales and profitability.The coffee markets in which we do business are highly competitive and competition in these markets could become increasingly more intense due to the relatively low barriers of entry.The industry in which we compete is particularly sensitive to price pressure, as well as quality, reputation and viability for wholesale and brand loyalty for retail.To the extent that one or more of our competitors becomes more successful with respect to any key competitive factor, our ability to attract and retain customers could be materially adversely affected.Our private label and branded coffee products compete with other manufacturers of private label coffee and branded coffees.These competitors, such as Kraft General Foods, Inc. (owner of the Maxwell House brand), Smuckers (owner of the Folgers Café Bustelo brands) andMassimo Zanetti Beverage have much greater financial, marketing, distribution, management and other resources than we do for marketing, promotions and geographic and market expansion.In addition, there are a growing number of specialty coffee companies who provide specialty green coffee and roasted coffee for retail sale.If we are unable to compete successfully against existing and new competitors, we may lose our customers or experience reduced sales and profitability. Besides coffee, we face exposure to other commodity cost fluctuations, which could impair our profitability. In addition to the increase in coffee costs discussed in the risk factor above, we are exposed to cost fluctuation in other commodities, including, in particular, steel, natural gas and gasoline. In addition, an increase in the cost of fuel could indirectly lead to higher electricity costs, transportation costs and other commodity costs. Much like coffee costs, the costs of these commodities depend on various factors beyond our control, including economic and political conditions, foreign currency fluctuations, and global weather patterns. To the extent we are unable to pass along such costs to our customers through price increases, our margins and profitability will decrease. Adverse public or medical opinion about caffeine may harm our business.Coffee contains caffeine and other active compounds, the health effects of some of which are not fully understood. A number of research studies conclude or suggest that excessive consumption of caffeine may lead to increased heart rate, nausea and vomiting, restlessness and anxiety, depression, headaches, tremors, sleeplessness and other adverse health effects. An unfavorable report on the health effects of caffeine or other compounds present in coffee could significantly reduce the demand for coffee, which could harm our business and reduce our sales and profits. In addition, we could become subject to litigation relating to the existence of such compounds in our coffee; litigation that could be costly and could divert management attention. 13 Risks related to our common stock. Our operating results may fluctuate significantly, which makes our results of operations difficult to predict and could cause our results of operations to fall short of expectations.Our operating results may fluctuate from quarter to quarter and year to year as a result of a number of factors, many of which are outside of our control.These fluctuations could be caused by a number of factors including: ● fluctuations in purchase prices and supply of green coffee; ● fluctuations in the selling prices of our products; ● the level of marketing and pricing competition from existing or new competitors in the coffee industry; ● the success of our hedging strategy; ● our ability to retain existing customers and attract new customers; and ● our ability to manage inventory and fulfillment operations and maintain gross margins. As a result of the foregoing, period-to-period comparisons of our operating results may not necessarily be meaningful and those comparisons should not be relied upon as indicators of future performance.Accordingly, our operating results in future quarters may be below market expectations.In this event, the price of our common stock may decline. The Gordon family has the ability to influence action requiring stockholder approval. Members of the Gordon family, including Andrew Gordon, our President, Chief Executive Officer,Chief Financial Officer and Treasurer,and David Gordon, our Executive Vice President and Secretary, own, in the aggregate, approximately 11.4% of our outstanding shares of common stock. As a result, the Gordon family is able to influence the actions that require stockholder approval, including: ● the election of a majority of our directors; ● the amendment of our charter documents;and ● the approval of mergers, sales of assets or other corporate transactions or matters submitted for stockholder approval. As a result, our other stockholders may have reduced influence over matters submitted for stockholder approval. Our share repurchase program could affect the price of our common stock and increase volatility. Repurchases of our common stock pursuant to our share repurchase program could affect ourshare price and increase its volatility. The existence of a share repurchase program could also cause our stock prices to be higher than it would be in the absense of such a program and could potentially reduce that market liquidity for our stock. There can be no assurance that any stock repurchases will enhance stockholder value because the market price of our common stock may decline below the levels at which we repurchased shares of common stock. Although our share repurchase program is intended to enhance long-term stockholder value, short-term price fluctuations could reduce the program's effectiveness. The market price of our common stock has been volatile during our past history and may continue to be volatile.The market price and trading volume of our common stock has been volatile during our past history and it may continue to be volatile. From May 1, 2011 through January 23, 2014, our common stock has traded as low as $4.51 and as high as $30.98.We cannot predict the price at which our common stock will trade in the future and it may decline. The price at which our common stock trades may fluctuate significantly and may be influenced by many factors, including our financial results, developments generally affecting the coffee industry, general economic, industry and market conditions, the depth and liquidity of the market for our common stock, fluctuations in coffee prices, investor perceptions of our business, reports by industry analysts, negative announcements by our customers, competitors or suppliers regarding their own performances. 14 Provisions in our articles of incorporation, bylaws and of Nevada law have anti-takeover effects that could prevent a change in control that could be beneficial to our stockholders, which could depress the market price of shares of our common stock.Our articles of incorporation, bylaws and Nevada corporate law contain provisions that could delay, defer or prevent a change in control of us or our management that could be beneficial to our stockholders.These provisions could also discourage proxy contests and make it more difficult for our stockholders to elect directors and take other corporate actions.These provisions might also discourage a potential acquisition proposal or tender offer, even if the acquisition proposal or tender offer is at a price above the then current market price for shares of our common stock.These provisions: ● provide that directors may only be removed upon a vote of at least eighty percent of the shares outstanding; ● establish advance notice requirements for nominating directors and proposing matters to be voted on by shareholders at shareholder meetings; ● limit the right of our stockholders to call a special meeting of stockholders; ● authorize our board of directors to issue preferred stock and to determine the rights and preferences of those shares, which would be senior to our common stock, without prior stockholder approval; ● require amendments to our articles of incorporation to be approved by the holders of at least eighty percent of our outstanding shares of common stock; ● a classified board of directors with three-year staggered terms, which may delay the ability of stockholders to change the membership of a majority of our board of directors; and ● provide a prohibition on stockholder action by written consent, thereby only permitting stockholder action to be taken at an annual or special meeting of our stockholders. We are also subject to certain anti-takeover provisions under Nevada law.Under Nevada law, a corporation may not, in general, engage in a business combination with any “interested stockholder” which includes, among other things, a holder of 10% or more of its common stock unless the holder has held the stock for three years or, among other things, the board of directors has approved the transaction. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES We are headquartered at 3475 Victory Boulevard, Staten Island, New York, where we lease office and warehouse space.We pay annual rent of $117,007 under the terms of the lease, which expires on October 31, 2023. We lease a 50,000 square foot facility located at 27700 Frontage Road in La Junta, Colorado from the City of La Junta.We pay annual rent of $100,093 under the terms of the lease, which expires in January 2024. We lease office space in Vancouver, Washington.We pay annual rent of $35,438 under the terms of a lease, which expires in May 2015. We also use a variety of independent, bonded commercial warehouses to store our green coffee beans.Our management believes that our facilities are adequate for our current operations and for our contemplated operations in the foreseeable future. 15 ITEM 3.LEGAL PROCEEDINGS We are not a party to, and none of our property is the subject of, any pending legal proceedings other than routine litigation that is incidental to our business.To our knowledge, no governmental authority is contemplating initiating any such proceedings. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 16 PART II ITEM 5.
